IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                      Assigned on Briefs October 18, 2000 Session

            STATE OF TENNESSEE v. GREGORY LYNN REDDEN

              Appeal as of Right from the Circuit Court for Williamson County
                          No. I-298-77    Donald P. Harris, Judge



                  No. M2000-00761-CCA-R3-CD - Filed December 29, 2000


The appellant, Gregory Lynn Redden, pled guilty in the Williamson County Circuit Court to one
count of burglary, a class D felony. The trial court sentenced the appellant as a Range III persistent
offender to eleven years incarceration in the Tennessee Department of Correction. The trial court
further ordered the appellant to serve this sentence consecutively to the appellant’s unserved
sentences imposed in Greene County, Missouri, in the United States District Court in the Northern
District of Ohio, and in Robertson County, Tennessee. The appellant raises the following issue for
our review: whether the trial court erred in ordering the appellant to serve his sentence in this case
consecutively to his other sentences. Upon review of the record and the parties’ briefs, we affirm
the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which THOMAS T. WOODALL , J.,
joined, ROBERT W. WEDEMEYER , not participating.

C. Diane Crosier, Franklin, Tennessee, for the appellant, Gregory Lynn Redden.

Paul G. Summers, Attorney General and Reporter, Russell S. Baldwin, Assistant Attorney General,
Jeff P. Burks and Mary Katherine Harvey, Assistant District Attorneys General, for the appellee,
State of Tennessee.

                                             OPINION

                                      I. Factual Background
                On December 4, 1997, the appellant, Gregory Lynn Redden, entered Regions Bank
in Franklin after business hours with the intent to take money. The appellant stole a total of $2. On
January 12, 2000, pursuant to a plea agreement, the appellant pled guilty in the Williamson County
Circuit Court to one count of burglary, a class D felony, and was sentenced as a Range III persistent
offender to eleven years incarceration in the Tennessee Department of Correction. The plea
agreement further provided that the trial court would determine whether the appellant would serve
this sentence concurrently or consecutively to the appellant’s other outstanding sentences.

                 At the sentencing hearing, the appellant admitted that the pre-sentence report and the
State’s Notice of Enhancement correctly reflect his prior criminal convictions. The appellant
testified that he was first convicted in Ohio, as a juvenile, of burglary and auto theft. Subsequently,
as an adult, the appellant was convicted in Springfield, Missouri, in 1982, of possession of
marijuana, for which he was sentenced to two years of unsupervised probation. In 1982, while on
probation for the Missouri offense, the appellant committed first degree burglary in Norfolk,
Virginia. The appellant also admitted that he committed armed robbery in Pinellas, Florida, while
on probation for the Virginia offense. The appellant further testified that in 1986 he burglarized ten
to twelve banks in Northern Ohio, which resulted in a federal conviction. The appellant was
sentenced to fourteen years incarceration in Leavenworth for the federal offenses. The appellant also
conceded that in 1986 he was convicted of second degree burglary in Greene County, Misssouri.
The Missouri trial court ordered the appellant’s sentence for burglary to run consecutively to the
federal sentence. Additionally, the appellant was convicted in Greene County, Missouri, of escaping
from jail, and the Missouri court ordered that sentence to run concurrently with the Missouri burglary
sentence. On August 30, 1997, the appellant was released on parole to a halfway house. At the
sentencing hearing, the appellant admitted that he committed the instant offense, as well as the
burglaries in Robertson, Rutherford, and Bedford Counties, in early December, 1997, while on
parole for the federal offenses. Moreover, on June 11, 1998, the appellant was convicted of escaping
from jail in Davidson County, Tennessee.

                 Subsequent to the appellant’s testimony at the sentencing hearing, the trial court noted
that the appellant is a professional criminal who has knowingly devoted himself to criminal acts as
a major source of livelihood. Additionally, the trial court stated that, because the appellant’s history
reflected that the appellant consistently returned to criminal activity after release from custody, the
appellant should be confined in order to protect society from further criminal acts by the appellant.
The trial court also found that the appellant had committed the instant offense while on parole from
a previous felony conviction; therefore, the trial court noted that it was required to impose
consecutive sentencing for the instant offense. Accordingly, the trial court ordered the appellant to
serve the sentence imposed in this matter consecutively to the appellant’s unserved sentences in
Greene County, Missouri, in the United States District Court in the Northern District of Ohio, and
in Robertson County, Tennessee. On appeal, the appellant raises the following issue for our review:
whether the trial court erred in ordering the appellant to serve his sentence in this case consecutively
to his other outstanding sentences.

                                             II. Analysis




                                                  -2-
                The appellant contends that the trial court erred by stating that it was required to order
that the appellant’s sentence for burglary be served consecutively to all his unserved sentences.1 This
court reviews the length, range, or manner of service of a sentence de novo. Tenn. Code Ann. § 40-
35-401(d)(1997). Moreover, if the record reveals that the trial court correctly took sentencing
principles and all relevant facts and circumstances into consideration, we will accord the trial court’s
determinations a presumption of correctness. Id.; State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). Furthermore, the appellant bears the burden of demonstrating to this court the impropriety
of his sentence. Tenn. Code Ann. § 40-35-401, Sentencing Commission Comments.

                In the course of our de novo review, this court will consider the following factors: (1)
the evidence, if any, received at the trial and the sentencing hearing; (2) the pre-sentence report; (3)
the principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the parties
on enhancement and mitigating factors; (6) any statement by the defendant in his own behalf; and
(7) the potential for rehabilitation or treatment. Tenn. Code Ann. § 40-35-102,-103,-210 (1997). See
also Ashby, 823 S.W.2d at 168. Because the record reflects that the trial court did not consider the
sentencing principles when sentencing the appellant but instead proceeded directly to his
pronouncement of the appellant’s sentence, our review is de novo without a presumption of
correctness.

                   Tenn. R. Crim. P. 32(c)(3) provides:
                   Where [an appellant] is convicted of multiple offenses from one trial
                   or where the [appellant] has additional sentences not yet fully served
                   as the result of the convictions in the same or other court and the law
                   requires consecutive sentences, the sentence shall be consecutive
                   whether the judgment explicitly so orders or not. This rule shall
                   apply:
                   (A) To a sentence for a felony committed while on parole for a
                   felony;
                   ....
                   (D) Any other ground provided by law.

               It is undisputed that the appellant was on parole for the federal offenses when he
committed the offense in this case. In fact, at the sentencing hearing the appellant admitted that he
was on parole for the federal offenses at the time of the instant offense, noting that the balance of
his sentence was approximately three years. Accordingly, the trial court correctly stated that it was
required to order the appellant’s current sentence to run consecutively to all the appellant’s other
sentences. State v. Buchanan, No. M1999-00980-CCA-R3-CD, 2000 WL 226409, at *4 (Tenn.
Crim. App. at Nashville, February 29, 2000) perm. to appeal denied, (Tenn.2000); see also State v.



        1
            The ap pellant only co ntests the conse cutive nature o f his sentences; he does not c ontest the length of his
sentence.

                                                            -3-
Coggins, No.01C01-9310-CR-00360, 1994 WL 390445, at *8 n.5 (Tenn. Crim. App. at Nashville,
July 28, 1994).

                 Nevertheless, even if the trial court were not required to order the appellant’s current
sentence to run consecutively to the appellant’s other sentences, the appellant nonetheless meets the
criteria for permissive consecutive sentencing. Tenn. Code Ann. § 40-35-115(b)(1997) provides that
a trial court may impose consecutive sentencing if the appellant meets one of the criteria contained
therein. Moreover, if the trial court classifies the appellant as a dangerous offender, the court must
also find that the sentence reasonably relates to the severity of the appellant’s offenses and that
confinement is necessary to protect society from further criminal conduct by the appellant. See
State v. Lane, 3 S.W.3d 456, 460-61 (Tenn. 1999); State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn.
1995).

                 In the present case, the trial court concluded that the appellant’s livelihood came from
engaging in criminal behavior. Tenn. Code Ann. § 40-35-115(b)(1). The record reflects that the
appellant often engaged in criminal behavior, namely burglary and larceny, shortly after each release
from incarceration. See State v. Davis, W1999-02113-CCA-R3-CD, 2000 WL 298746, at *6 (Tenn.
Crim. App. at Knoxville, March 15, 2000) perm. to appeal denied, (Tenn. 2000). Additionally, the
appellant testified that he used money from at least one of the burglaries to pay rent and buy
Christmas presents. Moreover, because the trial court did not find that the appellant was a dangerous
offender, the trial court was not obligated to apply the Wilkerson factors. Lane, 3 S.W.3d at 460-61.
Accordingly, we conclude that the trial court properly ordered the appellant to serve the sentence for
the instant offense consecutively to his unserved sentences.

                                        III. Conclusion
                Based upon the foregoing, we affirm the judgment of the trial court.




                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -4-